 Case: 4:19-cv-02928-RLW Doc. #: 14 Filed: 12/02/19 Page: 1 of 1 PageID #: 90



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TOSCHA JEFFRIES,                                       )
                                                       )
               Plaintiff,                              )
                                                       )
       v.                                              )      No. 4:19CV2928 RLW
                                                       )
CHRISTOPHER BARR and                                   )
GULLY TRANSPORTATION, INC.,                            )
                                                       )
               Defendants.                             )

                                      ORDER OF REMAND

       This matter is before the Court on Plaintiffs Motion to Remand to the Circuit Court of

the City of St. Louis (ECF No. 13). Defendants removed this cause of action to federal court

based upon diversity jurisdiction. See 28 U.S.C. § 1332. The parties have consented to remand

the case to state court pursuant to Plaintiffs stipulation that her damages will not exceed

$75,000.00 (ECF No. 11). Because the amount in controversy is below the jurisdictional amount

required for subject matter jurisdiction, the Court no longer retains jurisdiction over this matter.

Therefore, the Court will remand the case to the Circuit Court of St. Louis City, Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Motion to Remand (ECF No. 13) is

GRANTED.

       IT IS FURTHER ORDERED that this case is REMANDED to the Twenty-Second

Judicial Circuit Court, St. Louis City, State of Missouri, from which it was removed.

Dated this 2nd day of December, 2019.




                                                   UNITED STATES DISTRICT JUDGE
